*472
ORDER

PER CURIAM
Montreal Johnson (“Johnson”) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentia-ry hearing. Johnson pleaded guilty to two counts of first-degree robbery and two associated counts of armed criminal action, and the plea court sentenced Johnson to twenty-five years’ imprisonment. On appeal, Johnson argues that his plea was unknowing and involuntary because his plea counsel (“Plea Counsel”) assured Johnson a plea would result in a maximum sentence of ten years. Johnson claims that, had he known about the possibility of a twenty-five year sentence, he would not have pleaded guilty. Because the record conclusively refutes Johnson’s allegation that his plea was unknowing and involuntary, the motion court did not clearly err in denying Johnson’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).